Citation Nr: 0509320	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  04-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for a service-
connected fracture of a cervical vertebra with traumatic 
arthritis and deformity, currently evaluated as 20 percent 
disabling, to include whether the veteran is entitled to 
service connection and separate, compensable, evaluations for 
additional cervical spine disorders, to include as secondary 
to the service-connected vertebral fracture.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1965 to July 
1969.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
evaluation in excess of 20 percent for fracture of cervical 
vertebra with traumatic arthritis and deformity.  The 
veteran's timely disagreement was received by VA in July 
2003.  The RO issued a statement of the case (SOC) in January 
2004.  The veteran's timely substantive appeal was received 
in February 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for his cervical spine disabilities.  
The veteran has submitted private clinical evidence 
reflecting a diagnosis of multilevel degenerative disc 
disease.  The veteran contends that he is entitled to an 
additional, separate, grant of service connection for that 
disorder, and other disorders of the cervical spine, and is 
entitled to service connection for additional disorders of 
the upper extremities as secondary to the service-connected 
cervical vertebral fracture.  

He contends that, if the appropriate diagnoses for his 
cervical spine disabilities and all disorders secondary to 
the service-connected disability were rendered, he would be 
granted an evaluation in excess of 20 percent for his 
cervical spine disabilities.  The veteran should be afforded 
medical opinion as to whether the service-connected 
disability is properly characterized, whether all cervical 
spine disorders have been diagnosed, and whether additional 
disabilities secondary to the service-connected spine 
disability are present.  Further factual development is 
required.

The veteran further contends that the RO has improperly 
lumped the cervical spine disabilities together into one 
diagnostic code.  The veteran contends that the RO should 
consider whether he is entitled to an evaluation in excess of 
20 percent through application of separate diagnostic codes 
for the separate disabilities. He also contends that, if all 
diagnosed cervical disorders were evaluated under the 
appropriate diagnostic codes, he would be granted a higher 
rating.

In addition, the Board notes that the veteran's February 2004 
substantive appeal indicates that the veteran is unable to 
work as a result of his service-connected cervical spine 
disabilities.  This contention should be developed.

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type, he wants VA to attempt to 
obtain, especially evidence supporting 
his contention that he has additional 
cervical spine disabilities or secondary 
disorders that are not included in the 20 
percent evaluation, that his cervical 
spine disabilities are more disabling 
than the current 20 percent evaluation 
reflects, or that he is unable to work as 
a result of the service-connected 
cervical spine disability.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  If 
there are any additional documents, 
reports, or types of records which might 
substantiate his 
claim, he should identify such records.  
In any event, 


the veteran should be specifically asked 
to provide any evidence in his possession 
or to identify any evidence that might be 
obtained that might substantiate his 
claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any treatment 
records not already associated with the 
claims files from any VA or non-VA 
facility from which he has received 
treatment for any cervical disorder or 
complaints since December 2004.  

The veteran's current VA medical records 
from the Oklahoma City VA Medical Center 
or any other VA facility, from December 
2004 to the present, in their entirety, 
should be obtained and associated with 
the claims file.  

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claim for an increased 
evaluation in excess of 20 percent for 
service-connected cervical disability, to 
include records of insurance examinations 
or statements from others who may have 
observed the veteran's limitations due to 
cervical disability. 

4.  The appellant should be scheduled for 
a VA examination of the cervical spine 
for the purpose of ascertaining the 
appropriate diagnosis of each cervical 


disorder present and to determine whether 
any current cervical disorder for which 
service connection has not been granted 
is part and parcel of or secondary to the 
service-connected disability.  Any 
indicated tests should be accomplished.  

5.  Thereafter, the claim for an 
evaluation in excess of 20 percent for 
cervical spine disability should be 
readjudicated, to include whether the 
service-connected cervical spine 
disability has been properly 
characterized, whether service connection 
is warranted for additional cervical 
spine disorders on a direct basis or on a 
secondary basis, and whether 
consideration under other diagnostic 
codes would result in a more favorable 
evaluation for the veteran.  After any 
necessary development, the issue of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability should be adjudicated and 
proper notification thereof issued to the 
veteran and his representative.  If the 
determination remains adverse to the 
veteran, a supplemental statement of the 
case as to the issue on appeal should be 
issued.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


